        Case 1:19-cr-00054-PGG Document 60
                                        59 Filed 10/23/20
                                                 10/22/20 Page 1 of 1




                                        October 22, 2020

                                                    Memo Endorsed: The sentencing is
Hon. Paul G. Gardephe                               adjourned until December 2, 2020.
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

Re:   United States v. Steven Paulino
      19 CR 54 (PGG)
                                                    Dated: October 23, 2020
Dear Judge Gardephe

       I write to request an adjournment of the sentencing hearing currently
scheduled for November 10, 2020. The reason for the request is two-fold. I
understand that, at present, if the sentencing were to go forward on November 10,
it would proceed remotely rather than in person. Currently, Mr. Paulino is not
willing to waive his right to be physically present in the courtroom for sentencing.
The second reason for the request is that Mr. Paulino was recently transferred to a
different jail and as a result has been able to start a drug treatment program. The
program should conclude near Thanksgiving. Mr. Paulio would prefer that the
sentencing be held after that date so that he is able to complete the program.

       Accordingly, I request that Mr. Paulino’s sentencing hearing be adjourned
until December, with the hope that it will be able to be held in person at that time.



                                              Respectfully submitted,

                                              _/s/_______________________
                                              Jennifer E. Willis, Esq.
                                              Assistant Federal Defender


Cc:   AUSA Jarrod Schaeffer
